           Case 1:20-mc-00233 Document 1 Filed 06/16/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------x

 In re Application of BlueBay Asset
 Management LLP, GML Capital LLP, IVO
 Capital LLP, Pala Assets Holdings Limited,       CIVIL ACTION NO. 1:20-mc-233
 RAI Investments PTE LTD., Sancta Capital
 Partners LP, Sandglass Opportunity Fund,
 LP, Sandglass Petrus Opportunity Fund, LP,
 and VR Global Partners, L.P. for an Order
 Pursuant to 28 U.S.C. § 1782 to Conduct
 Discovery from Fitch Ratings Inc. and
 Etihad Airways P.J.S.C. for Use in Foreign
 Proceedings.

 -------------------------------x




     EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C.§1782 TO
         CONDUCT DISCOVERY FROM FITCH RATINGS INC. AND ETIHAD
            AIRWAYS P.J.S.C. FOR USE IN FOREIGN PROCEEDINGS




                                                  K&L GATES LLP
                                                  Matthew J. Weldon
                                                  Luke E. Steinberger
                                                  599 Lexington Avenue
                                                  New York, New York 10022


                                                  Attorneys for Petitioners BlueBay
                                                  Asset Management LLP, GML
                                                  Capital LLP, IVO Capital LLP, Pala
                                                  Assets Holdings Limited, RAI
                                                  Investments PTE LTD., Sancta
                                                  Capital Partners LP, Sandglass
                                                  Opportunity Fund, LP, Sandglass
                                                  Petrus Opportunity Fund, LP, and
                                                  VR Global Partners, L.P.


                                              1
             Case 1:20-mc-00233 Document 1 Filed 06/16/20 Page 2 of 4



       Based upon the annexed Declaration of Alain Nydegger dated June 16, 2020, the

Declaration of Matthew J. Weldon dated June 16, 2020, and accompanying Memorandum of Law

dated June 16, 2020, BlueBay Asset Management LLP, GML Capital LLP, IVO Capital LLP, Pala

Assets Holdings Limited, RAI Investments PTE LTD., Sancta Capital Partners LP, Sandglass

Opportunity Fund, LP, Sandglass Petrus Opportunity Fund, LP, and VR Global Partners, L.P.

(“Petitioners” or “Applicants”) hereby petition and apply to this Court for an order, pursuant to

28 U.S.C. § 1782, and Rules 26 and 45 of the Federal Rules of Civil Procedure, granting Applicants

leave to serve the attached subpoenas on Fitch Ratings Inc., a company found in New York, New

York, and Etihad Airways P.J.S.C., another company found in New York, New York.

       The requested relief seeks very limited, but needed, discovery in aid of foreign

proceedings, including administrative (restructuring) proceedings currently pending before a

foreign tribunal in the Republic of Italy, as well as civil proceedings that Applicants are currently

investigating and contemplating bringing in Italy.

       In sum, Applicants only seek disclosure of an internal debt assumption agreement

(“Debt Assumption Agreement”) from Fitch Ratings Inc. and Etihad Airways P.J.S.C., referred to

in a Fitch ratings commentary in May 2017 (“Fitch Rating Commentary). As described in more

detail in the Fitch Rating Commentary, by the terms of the Debt Assumption Agreement, Etihad

assumed certain obligations in relation to the repayment of principal on maturity for certain debt

instruments (“Alitalia Debt”) issued by Alitalia - Società Aerea Italiana S.p.A. (“Alitalia”) in

which Applicants have an interest. Alitalia is and continues to be in default under its payment

obligations under the Alitalia Debt, and based upon the Fitch Rating Commentary, and inter alia

its report that the Debt Assumption Agreement was an additional source of default risk protection

for Alitalia Debt, Applicants have a very strong basis to conclude that the Debt Assumption



                                                  2
               Case 1:20-mc-00233 Document 1 Filed 06/16/20 Page 3 of 4



Agreement will contain direct payment obligations relating to the Alitalia Debt. Regardless of the

precise details of the Debt Assumptions Agreement, Applicants will use that document to protect

their interest in the Italian solvency proceedings and pursue the rights against Etihad.

       Applicants are “interested persons” in the foreign proceedings under 28 U.S.C. § 1782

(“Section 1782”), as they have an interest in the proceeds repaid on the Alitalia Debt, and

Respondents are not a party to the foreign proceedings. Applicants thus meet all the statutory

criteria set out in Section 1782 for the issuance of an order allow the requested discovery.

Moreover, as set forth in its Memorandum of Law filed concurrently herewith, all of the

discretionary factors that this Court may consider likewise favor granting this Petition and

Application.

       WHEREFORE, the Applicants respectfully request that this Court enter an order:

       1. Granting the Application for Discovery from Respondents pursuant to Section 1782,

       2. Authorizing Applicants to take discovery from the Respondents, in accordance with

           the Federal Rules of Civil Procedure, and serving on the Respondents the attached

           subpoenas.

       3. Providing that this Court shall retain such jurisdiction as is necessary to effectuate the

           terms of such subpoenas; and

       4. Providing such other and further relief as the Court deems just and proper.




                                                 3
         Case 1:20-mc-00233 Document 1 Filed 06/16/20 Page 4 of 4



Dated: New York, New York                Respectfully submitted,
       June 16, 2020
                                   By:    /s/ Matthew J. Weldon
                                         Matthew J. Weldon
                                         Luke E. Steinberger
                                         K&L GATES LLP
                                         599 Lexington Avenue
                                         New York, NY 10022
                                         T: (212) 536-3900
                                         F: (212) 536-3901
                                         Matthew.Weldon@klgates.com
                                         Luke.Steinberger@klgates.com

                                         Attorneys for Petitioners
                                         BlueBay Asset Management
                                         LLP, GML Capital LLP, IVO
                                         Capital LLP, Pala Assets
                                         Holdings Limited, RAI
                                         Investments PTE LTD., Sancta
                                         Capital Partners LP, Sandglass
                                         Opportunity Fund, LP,
                                         Sandglass Petrus Opportunity
                                         Fund, LP, and VR Global
                                         Partners, L.P.




                                    4
